  Fill in this information to identify the case:


  Debtor 1: RAUL GONZALEZ
  Debtor 2: DEBORAH GONZALES
  (Spouse, if filing)
  United States Bankruptcy Court for the: MIDDLE District of Pennsylvania
  Case number: 18-03386


  Official Form 410S1                                                                                                                   Chapter 13

 Notice of Mortgage Payment Change                                                                                                            12/15


If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of Creditor: WILMINGTON SAVINGS FUND                                    Court claim no. (if known): 19-1
 SOCIETY, FSB, AS TRUSTEE OF STANWICH MORTGAGE
 LOAN TRUST F,

 Last four digits of any number                                               Date of payment change:            04/01/2021
 you use to identify the debtor’s           2846
                                                                              Must be at least 21 days after
 account:
                                                                              date of this notice
                                                                                                                 $1,493.79
                                                                              New total payment:                 Principal, interest and escrow, if any
 Part 1: Escrow Account Payment Adjustment


 Will there be a change in the debtor’s escrow account payment?         Yes

 Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy law. Describe the basis for the change.
 If a statement is not attached, explain why:

                         Current Escrow Payment:     $794.08                                        New Escrow Payment:        $634.01

 Part 2: Mortgage Payment Adjustment


 Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s variable-rate note? No

 Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law.
 If a notice is not attached, explain why:

                                Current Interest Rate:                                                       New Interest Rate:

                        Current principal and interest payment:                                   New principal and interest payment:

 Part 3: Other Payment Change


 Will there be a change in the debtor’s mortgage payment for a reason not listed above? No

 Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
 (Court approval may be required before the payment change can take effect.)

 Reason for change:

                             Current mortgage payment:                                                  New mortgage payment:




          Case 5:18-bk-03386-HWV                    Doc Filed 03/05/21 Entered 03/05/21 11:35:11                                      Desc
                                                    Main Document   Page 1 of 6
Debtor 1: RAUL GONZALEZ                                                         Case number (if known): 18-03386




Part 4: Sign Here


The person completing the Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number if
Different from the notice address listed on the proof of claim to which this Supplement applies.

Check the appropriate box:

     I am the creditor        X     I am the creditor’s authorized agent

                                  (Attach copy of Power of Attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge, information and
reasonable belief.



/s/ Diane Tran                                                                  Date: Mar 03, 2021
Signature

Print:   Diane Tran                                                             Title: Authorized Agent


Company:     Liepold, Harrison & Associates


Address:    701 Highlander Blvd., Ste. 200
            Arlington, TX 76015

Contact Phone:                                                                  Email:   dtran@ursusholdings.com




           Case 5:18-bk-03386-HWV                    Doc Filed 03/05/21 Entered 03/05/21 11:35:11                                       Desc
                                                     Main Document   Page 2 of 6
                                UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF Pennsylvania



 In Re:                                                                   Case No. 18-03386

 RAUL GONZALEZ
 DEBORAH GONZALES
                                                                          Chapter 13

                Debtor(s)

                                      CERTIFICATE OF SERVICE
I hereby certify that on 03/03/2021, a true and correct copy of the foregoing Notice of Mortgage Payment
Change was served upon all interested parties pursuant to the Court’s CM/ECF system and/or by First Class
U.S. Mail.



                                                   By: /s/ Diane Tran

                                                    WILMINGTON SAVINGS FUND SOCIETY,
                                                    FSB, AS TRUSTEE OF             STANWICH
                                                    MORTGAGE LOAN TRUST F
                                                    701 Highlander Blvd., Ste. 200
                                                    Arlington, TX 76015




          Case 5:18-bk-03386-HWV     Doc Filed 03/05/21 Entered 03/05/21 11:35:11               Desc
                                     Main Document   Page 3 of 6
Debtor
RAUL GONZALEZ
DEBORAH GONZALES
3203 CAROBETH DR
TOBYHANNA, PA 18466

Debtor’s Counsel
Patrick James Best
18 North 8th Street
Stroudsburg, PA 18360

Trustee
CHARLES J DEHART, III (TRUSTEE)
8125 ADAMS DRIVE SUITE A
HUMMELSTOWN, PA 17036

U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101




       Case 5:18-bk-03386-HWV     Doc Filed 03/05/21 Entered 03/05/21 11:35:11   Desc
                                  Main Document   Page 4 of 6
                          CARRINGTON MORTGAGE SERVICES, LLC
                          P.O. Box 5001
                          Westfield, IN 46074


(800) 561-4567           FAX: (949) 517-5220




                                                         /P1                /    680
RAUL GONZALEZ                                                                    YOUR LOAN NUMBER
3203 CAROBETH DR
                                                                                 DATE: 01/15/21
TOBYHANNA                     PA 18466




*** ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - LAST CYCLES ESCROW ACCOUNT HISTORY                                                   ***

THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE
ACTUAL ESCROW ACTIVITY BEGINNING APRIL, 2020 AND ENDING MARCH, 2021. IF YOUR LOAN
WAS PAID-OFF, ASSUMED, OR TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS
BEING CHANGED, ACTUAL ACTIVITY STOPS AT THAT POINT. THIS STATEMENT IS INFORMATIONAL ONLY
AND REQUIRES NO ACTION ON YOUR PART.
                           - - - Y OUR PAY M E NT BR E AK DOW N AS OF APR I L, 2 0 2 0 I S - - -
                           PRIN & INTEREST                                        859.78
                           ESCROW PAYMENT                                         791.83
                           SHORTAGE PYMT                                            2.25
                           TOTAL                                                1,653.86
            -- PAYMENTS TO ESCROW --     -- PAYMENTS FROM ESCROW --               -- ESCROW BALANCE --
MONTH       PRIOR PROJECTED ACTUAL PRIOR PROJECTED DESCRIPTION ACTUAL DESCRIPTION PRIOR PROJECTED ACTUAL
                                                                       STARTING BALANCE  = = = >           4980.80         15023.39-
APR           791.83 *                          169.23   *     FHA INSURA      164.51 FHA INSURA           4206.83         16281.55-
                                         0     1396.57         CITY TAX       1093.65 CITY TAX
MAY           791.83 *          791.98          169.23   *     FHA INSURA      164.51 FHA INSURA           4829.43         15654.08-
JUN           791.83 *                          169.23   *     FHA INSURA      164.51 FHA INSURA           5452.03         15818.59-
JUL           791.83 *                          169.23   *     FHA INSURA      164.51 FHA INSURA           6074.63         17576.10-
                                         0                                    1593.00 HOMEOWNERS
AUG           791.83 *          791.98          169.23   *     FHA INSURA      164.51 FHA INSURA           6697.23         16948.63-
SEP           791.83 *                         1230.00   *     HOMEOWNERS      164.51 FHA INSURA           1245.20 TLP     20389.52- ALP
                                         0      169.23         FHA INSURA     3276.38 SCHOOL TAX
                                         0     4844.63         SCHOOL TAX
OCT           791.83 *          791.98          169.23   *     FHA INSURA         164.51    FHA   INSURA   1867.80         19762.05-
NOV           791.83 *                          169.23   *     FHA INSURA         164.51    FHA   INSURA   2490.40         19926.56-
DEC           791.83 *                          169.23   *     FHA INSURA         164.51    FHA   INSURA   3113.00         20091.07-
JAN           791.83                     E      169.23   *     FHA INSURA         164.51    FHA   INSURA   3735.60         20255.58-
FEB           791.83                     E      169.23         FHA INSURA                                  4358.20         20255.58-
MAR           791.83                     E      169.23         FHA INSURA                                  4980.80         20255.58-
TOT          9501.96           2375.94         9501.96                           7608.13
UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHES ITS LOWEST POINT, THAT BALANCE IS TARGETED
NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE LAW MAY
SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.
UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT ESCROW BALANCE
(TLP) WAS $1,245.20. YOUR ACTUAL LOW POINT ESCROW BALANCE (ALP) WAS $20,389.52-.
BY COMPARING THE PROJECTED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN
DETERMINE WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE
AMOUNT OR DATE OF THE PROJECTED ACTIVITY AND THE ACTUAL ACTIVITY.
THE LETTER "E" BESIDE AN AMOUNT INDICATES THAT THE PROJECTED ACTIVITY HAS NOT YET OCCURRED DUE TO THE
DATE OF THIS STATEMENT.
IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION
TO WHICH THE ACTUAL ACTIVITY COULD BE COMPARED.
Your projected escrow balance consists of the following detail (an * next to an amount
indicates this is a total that represents more than one payment to or disbursement from escrow):

Escrow pay ments up to escrow analy sis effectiv e date:
02/19               $791.98          03/19           $791.98            04/19          $9,535.16      *



           ***     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - PROJECTIONS                                ***
                PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED.
THIS STATEMENT TELLS YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR
ANY SHORTAGE OR DEFICIENCY THAT YOU MUST PAY. IT ALSO SHOWS YOU THE PROJECTED ESCROW
A C T I V I T Y F O R Y O U R E S C R O W C Y C L E B E G I N N I N G A P R I L, 2 0 2 1 A N D E N D I N G M A R C H, 2 0 2 2.
---------------------   PROJECTED PAYMENTS FROM ESCROW - APRIL, 2021 THROUGH MARCH,2022                              --------------
                           HOMEOWNERS INSU                                       1,593.00
                           FHA INSURANCE                                         1,645.10
                           SCHOOL TAX                                            3,276.38
                           CITY TAX                                              1,093.65

                           TOTAL                                                 7,608.13
                           PERIODIC PAYMENT TO ESCROW                              634.01         (1/12 OF "TOTAL FROM ESCROW")

                                             * * * * CONTINUED ON NEXT PAGE * * * *




      Case 5:18-bk-03386-HWV                      Doc Filed 03/05/21 Entered 03/05/21 11:35:11                                        Desc
                                                  Main Document   Page 5 of 6
                                               * * * * CONTINUATION * * * *



-------------------- PROJECT ED ESCROW ACT IVIT Y - APRIL, 2021 T HROUGH M ARCH, 2022 -----------------------
               ---- PROJECTED PAYMENTS --                             -- ESCROW BALANCE COMPARISON --
MONTH          TO ESCROW       FROM ESCROW       DESCRIPTION         PROJECTED        REQUIRED
                                ACTUAL STARTING BALANCE = = = >       6,545.61         4,139.87
APR,21        634.01                164.51          FHA INSURANCE                     5,921.46            3,515.72
                                  1,093.65          CITY TAX
MAY,21        634.01                164.51          FHA INSURANCE                     6,390.96            3,985.22
JUN,21        634.01                164.51          FHA INSURANCE                     6,860.46            4,454.72
JUL,21        634.01                164.51          FHA INSURANCE                     7,329.96            4,924.22
AUG,21        634.01                164.51          FHA INSURANCE                     7,799.46            5,393.72
SEP,21        634.01              1,593.00          HOMEOWNERS INSU                   3,399.58 ALP          993.84 RLP
                                    164.51          FHA INSURANCE
                                  3,276.38          SCHOOL TAX
OCT,21        634.01                164.51          FHA INSURANCE                     3,869.08            1,463.34
NOV,21        634.01                164.51          FHA INSURANCE                     4,338.58            1,932.84
DEC,21        634.01                164.51          FHA INSURANCE                     4,808.08            2,402.34
JAN,22        634.01                164.51          FHA INSURANCE                     5,277.58            2,871.84
FEB,22        634.01                                                                  5,911.59            3,505.85
MAR,22        634.01                                                                  6,545.60            4,139.86

--------------------------------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE -----------------------------------

IF THE PROJECTED LOW POINT BALANCE (ALP) IS
GREATER THAN THE REQUIRED LOW POINT BALANCE (RLP) ,
THEN THERE IS AN ESCROW SURPLUS....                                            THE ESCROW SURPLUS IS....                     2,405.74 *


AT THE TIME OF YOUR BANKRUPTCY FILING, YOUR ESCROW SHORTAGE INCLUDED IN THE POC (PROOF OF CLAIM) IS $8,858.07.


*The statement assumes all past due payments have been made toward the loan. If there are past due payments,
this amount may not be accurate.
PLEASE CALL THE ABOVE PHONE NUMBER REGARDING THE SURPLUS.

------------------------------------- CALCULATIONS OF YOUR NEW PAYMENT AMOUNT ------------------------------------------------
                          PRIN & INTEREST                                  859.78 *
                          ESCROW PAYMENT                                   634.01
BORROWER PAYMENT STARTING WITH THE PAYMENT DUE             04/01/21       ==>             1,493.79

* IF YOUR LOAN IS AN ADJUSTABLE RATE MORTGAGE, THE PRINCIPAL & INTEREST PORTION OF
  YOUR PAYMENT MAY CHANGE WITHIN THIS CYCLE IN ACCORDANCE WITH YOUR LOAN DOCUMENTS.
NOTE :       YOUR ESCROW BALANCE MAY CONTAIN A CUSHION. A CUSHION IS AN AMOUNT OF MONEY
             HELD IN YOUR ESCROW ACCOUNT TO PREVENT YOUR ESCROW BALANCE FROM BEING OVERDRAWN
             WHEN INCREASES IN THE DISBURSEMENTS OCCUR. FEDERAL LAW AUTHORIZES A MAXIMUM
             ESCROW CUSHION NOT TO EXCEED 1/6TH OF THE TOTAL ANNUAL PROJECTED ESCROW
             D I S B U R S E M E N T S M A D E D U R I N G T H E A B O V E C Y C L E . T H I S A M O U N T I S $ 1 , 5 8 3 . 6 6.
             YOUR LOAN DOCUMENTS OR STATE LAW MAY REQUIRE A LESSER CUSHION. YOUR MORTGAGE
             CONTRACT AND STATE LAW ARE SILENT ON THIS ISSUE. WHEN YOUR ESCROW BALANCE
             REACHES ITS LOWEST POINT DURING THE ABOVE CYCLE, THAT BALANCE IS TARGETED
             TO BE YOUR CUSHION AMOUNT.
             Y O U R E S C R O W C U S H I O N F O R T H I S C Y C L E I S $ 9 9 3 . 8 4.
 YOUR PROJECTED ESCROW BALANCE CONSISTS OF THE FOLLOWING DETAIL (AN * NEXT TO AN AMOUNT INDICATES
 THIS IS A TOTAL THAT REPRESENTS MORE THAN ONE PAYMENT TO OR DISBURSEMENT FROM ESCROW):

 Escrow pay ments up to escrow analy sis effectiv e date:
 05/19         $791.98                06/19             $791.98               07/19       $16,688.18*

 Escrow disbursements up to escrow analy sis effectiv e date:
 02/21         $164.51      FHA INSURANCE
 03/21         $164.51      FHA INSURANCE


IMPORTANT BANKRUPTCY NOTICE
If you have been discharged from personal liability on the mortgage because of bankruptcy
proceedings and have not reaffirmed the mortgage, or if you are the subject of a pending
bankruptcy proceeding, this letter is not an attempt to collect a debt from you but merely
provides informational notice regarding the status of the loan.  If you are represented by
an attorney with respect to your mortgage, please forward this document to your attorney.
CREDIT REPORTING
We may report information about your account to credit bureaus. Late payments, missed payments,
or other defaults on your account may be reflected in your credit report.  As required by law,
you are hereby notified that a negative credit report reflecting on your credit record may be
submitted to a credit reporting agency if you fail to fulfill the terms of your credit
obligations.
MINI MIRANDA
This communication is from a debt collector and it is for the purpose of collecting a debt and
any information obtained will be used for that purpose. This notice is required by the
provisions of the Fair Debt Collection Practices Act and does not imply that we are attempting
to collect money from anyone who has discharged the debt under the bankruptcy laws of the
United States.
HUD COUNSELOR INFORM AT ION
If you would like counseling or assistance, you may obtain a list of HUD-approved homeownership
counselors or counseling organizations in your area by calling the HUD nationwide toll-free
telephone number at (800) 569-4287 or toll-free TDD (800) 877-8339, or by going to
http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm. You can also contact the CFPB at (855) 411-2372, or
by going to www.consumerfinance.gov/find-a-housing-counselor.
EQUAL CREDIT OPPORTUNITY ACT NOTICE
The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit
applicants on the basis of race, color, religion, national origin, sex, marital status, or age
(provided the applicant has the capacity to enter into a binding contract); because all or part
of the applicant’s income derives from any public assistance program; or because the applicant
has, in good faith, exercised any right under the Consumer Credit Protection Act. The Federal
Agency that administers Carrington Mortgage Services, LLC's compliance with this law is the
Federal Trade Commission, Equal Credit Opportunity, Washington, DC 20580.




    Case 5:18-bk-03386-HWV                  Doc Filed 03/05/21 Entered 03/05/21 11:35:11                                    Desc
                                            Main Document   Page 6 of 6
